DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Amended: 1, 11, 13 and 19.
Cancelled: 4 and 17.
Pending: 1-3, 5-16 and 18-20. 
Response to Arguments
Applicant’s arguments, see page(s) 8-11, filed 07/28/2022, with respect to claim(s) 1-3, 13-16 and 18-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 13-16 and 18-20 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-3, 5-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are CRUZ-ALBRECHT and AMIR.
CRUZ-ALBRECHT discloses a circuit for emulating the behavior of biological neural circuits, the circuit including a plurality of nodes wherein each node comprises a neuron circuit, a time multiplexed synapse circuit coupled to an input of the neuron circuit, a time multiplexed short term plasticity (STP) circuit coupled to an input of the node and to the synapse circuit, a time multiplexed Spike Timing Dependent Plasticity (STDP) circuit coupled to the input of the node and to the synapse circuit, an output of the node coupled to the neuron circuit; and an interconnect fabric coupled between the plurality of nodes for providing coupling from the output of any node of the plurality of nodes to any input of any other node of the plurality of nodes.
AMIR discloses weighted population code in neuromorphic systems is provided. According to an embodiment, a plurality of input values is received. For each of the plurality of values, a plurality of spikes is generated. Each of the plurality of spikes has an associated weight. A consumption time is determined for each of the plurality of spikes. Each of the plurality of spikes is sent for consumption at its consumption time.
 
Re: Independent Claim 1 (and dependent claim(s) 2-3 and 5-12), there is no teaching or suggestion in the prior art of record to provide:
 a sensor configured to receive spike signals; a conversion circuit configured to convert the spike signals into the spatial-temporal input signals; an encoding circuit configured to compare each of the first to m-th summation signals with a threshold value to encode the spatial-temporal input signals into a code of the event unit; and a memory cell array configured to store the code and output a final code to a neural network or other electronic device to model a neuron of the neural network.
 
Re: Independent Claim 13 (and dependent claim(s) 14-16 and 18-20), there is no teaching or suggestion in the prior art of record to provide:
encoding the spatial-temporal input signals into first to k-th codes of the first to k-th event units by comparing each of the first to m-th summation signals with a threshold value; ; and outputting a final code to a neural network or other electronic device to model a neuron of the neural network; wherein the dividing of the event object into the first to k-th event units includes converting spike signals into the spatial-temporal input signals.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov